Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Pfeffer (US 2008/0216136 and Dietz et al. (US 2004/0078831) does not teach nor suggest in detail the limitations of “recording, automatically by the content receiver, at least one of the plurality of instances of programming content to a non-transitory storage medium of the content receiver, thereby adding the set of instances of programming content to a plurality of stored instances of programming content stored on the storage medium; receiving, by the content receiver subsequent to the recording, a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content; determining, automatically by the content receiver in response to the content selection, a group of instances of programming content including multiple of the plurality of stored instances of programming content identified, such that each member of the group meets a group criteria shared by each other member of the content group and by the requested instance of programming content, and the members of the group are not episodes of same episodic programming, but have an original airing sequence; determining a playback sequence in accordance with the original airing sequence indicated by the group criteria: and presenting to the user, automatically by the content receiver in response to the content selection, an option to view the requested instance of programming content as part of the group in the playback sequence determined to be indicated by the group criteria” as recited in Independent claim 1; “recording at least one of the plurality of instances of programming content to a non-transitory storage medium of the content receiver, thereby adding the set of instances of programming content to a plurality of stored instances of programming content stored on the storage medium; receiving a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content; determining, in response to the content selection, a group of instances of programming content including multiple of the plurality of stored instances of programming content identified, such that each member of the group meets a group criteria shared by each other member of the content group and by the requested instance of programming content, and the members of the group are not episodes of same episodic programming, but have an original airing sequence; determining a playback sequence in accordance with an original airing sequence indicated by the group criteria; and presenting to the user, automatically by the content receiver in response to the content selection, an option to view the requested instance of programming content as part of the group in the playback sequence determined to be indicated by the group criteria” as recited in Independent claim 12; with all the elements of each independent claims as argued by the applicants (In re pages 9-11 of remarks filed on 4/9/21 and paragraphs  of Applicant’s enabling portions of the specification). Pfeffer teaches automatically identifying, based on recording parameters of a first program and other programs automatically, based on a compared predefined recording parameters, thereby identifies other programs related as a “grouping” to be recorded together. Dietz teaches a system wherein an entire primetime time period (e.g. 7-9pm or 8-10pm) for all broadcast 
Furthermore, the underlined claim limitations in the above paragraph in claims 1 and 12 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-8, 10-17, 19 and 21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481